DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-01-13 has been entered.  Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Final Office Action mailed 2021-10-14. The status of the claims is as follows:
Claims 1-4, 6-12, and 14-20 are pending in the application.
Claims 5 and 13 are cancelled.
Claims 1, 6-9, and 14-17 are amended.
Claims 18-20 are new.
Response to Arguments
Applicant's arguments in response to prior art rejections have been fully considered but they are not persuasive and moot.  Applicant argues on Remarks Pages 1-2 that Radlinski does not disclose a pre-trained ranking model where the training is achieved via an optimization objective.  Examiner agrees (Radlinski’s “model” is not said to be a machine learning model), but points out that Claim 1 was rejected in a combination with Guo, who does disclose training 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “strong correlation”, “medium- strong correlation”, “medium correlation”, “medium-weak correlation”, and “weak correlation” in claim 18 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Note in the quotation of 35 U.S.C. 112(d) above, that a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  Claims 6-8 are dependent on Claim 19, and Claims 14-16 are dependent on Claim 20, and thus they do not contain a reference to a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Examiner recommends cancelling the claims and rewriting them as new claims 21-26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et. al. (US 2019/0130037 A1; hereinafter Guo).
As per Claim 1, Guo teaches a method for recommending entity comprising:
acquiring a candidate entity set associated with a to-be-searched entity, in response to receiving a user's search request for the entity (Guo, Para [0035], discloses:  “The details of the user interface client component 304 will be described in more detail below, but generally a user, known hereafter as a searcher, of the user interface client component 304 may begin a search or otherwise cause generation of a search that provides search results of members with whom the searcher may wish to communicate.”  Here, Guo discloses a “to-be-searched entity” (the result of the “search” of the “searcher”), and in response to this search request, acquiring a candidate entity set (“search results of members with whom the searcher may wish to communicate”)).
 inputting the candidate entity set into a pre-trained ranking model, the pre-trained ranking model scoring a priority of each candidate entity in the candidate entity set inputted therein by training labeled training data and features extracted from the labeled training data, for an optimization objective and through an optimization method, to obtain a candidate entity sequence based on the scored priority ranking (Guo, Para [0035], continues to disclose:  “The user interface server component 302 may generate potential search results based on the query and send identifications of these potential search results to the ingestion platform 300, which can use the identifications to retrieve the appropriate information corresponding to those potential search results from the profile database 218, the social graph database 220, and the member activity and behavior database 222.”  Here, Guo discloses inputting the candidate entity set (“potential search results”) into an “ingestion platform”.  This will be shown to lead to a “pre-trained ranking model”.  Guo, Para [0036], discloses:  “The ingestion platform 300 may then provide the relevant information from the profile database 218, the social graph database 220, and the member activity and behavior database 222 to a search result generator 308, which acts to determine which of the potential search results to return and a ranking for those potential search results”.  Here, Guo discloses that the “ingestion platform” provides the information to a “search result generator” which is a ranking model that scores a priority of each candidate entity, which results in a ranked sequence of entities (“determine which of the potential search results to return and a ranking for those potential search results”).  Guo, Para [0038], discloses:  “FIG. 4 is a block diagram illustrating the search result generator 308 of FIG. 3 in more detail, in accordance with an example embodiment. In a training component 400, sample member profiles 402 and sample member activity and behavior information 404 are fed to a feature extractor 406, which acts to extract curated features 408 from the sample member profiles 402 and sample member activity and behavior information 404. Different features may be extracted depending upon whether the member profile is assumed to be that of a prospective search result or that of a prospective searcher.”  Here, Guo discloses that the ranking model is pre-trained (“a training component 400”).  Guo, Para [0040], discloses:  “This training may include providing sample search result labels 418 to the first machine learning algorithm 410. Each of these sample search result labels 418 is a binary variable which indicates whether a searcher selected on the corresponding potential search result in the sample member activity and behavior information 404. Likewise, sample search result labels 420 may be provided to the second machine learning algorithm 414. Each of these sample search result labels 420 is a binary variable which indicates, in a case where a searcher sent an email to a candidate corresponding to the potential search result, whether the candidate replied or not.”  Here, Guo discloses that the training is done with labeled training data and features extracted from the labeled training data (“This training may include providing sample search result labels 418 to the first machine learning algorithm 410. Each of these sample search result labels 418 is a binary variable which indicates whether a searcher selected on the corresponding potential search result in the sample member activity and behavior information 404”).   One of ordinary skill in the art will appreciate that training a machine learning model is done via an optimization objective and through an optimization method, by optimizing weights by minimizing a loss function.  Guo also discloses weights and optimization in [0043]: “These probabilities may be combined in a model result combiner 428. In some example embodiments, the model result combiner 428 acts to apply weights to the different probabilities when combining them. Indeed, in some further example embodiments, a third machine learning algorithm may be used to train a third machine learned model to optimize the assigned weights. Additionally, these weights may be dynamic in nature. For example, different weights could be applied based on the industry in which the recruiter operates.”)
and selecting a candidate entity from the candidate entity sequence and recommending the selected candidate entity to the user

a degree of correlation between each candidate entity in the candidate entity set and the to-be-searched entity; 
a degree of interest of the user in the each candidate entity in the candidate entity set; 
or a degree of expectation of the user for the each candidate entity in the candidate entity set.  (Guo, Para [0037], discloses:  “The ranked results may then be passed from the search result generator 308 to the user interface server component 302, which acts to cause the user interface client component 304 to display at least a portion of the ranked results.”  Here, Guo discloses selecting a candidate entity (“at least a portion of the ranked results”, a “portion” being at least one) from the candidate entity sequence (“of the ranked results”) and recommending the selected candidate entity to the user (“user interface component”…“display”).    Guo, Para [0039], discloses:  “In an example embodiment, the curated features 408 are then used to as input to a first machine learning algorithm 410 to train a first machine learned model 412 to generate a probability that the searcher will select the corresponding potential search result.”  Here, Guo discloses that the selecting of candidate entities is based on a degree of interest of the user in the each candidate entity in the candidate entity set (“a probability that the searcher will select the corresponding potential search result”)).

As per Claim 9, Claim 9 is an apparatus claim corresponding to method Claim 1.  The difference is that it recites a memory and at least one processor.  (Guo, Para [0061] discloses:  “The machine 700 may include processors 710, memory 730, and I/O components 750, which may be configured to communicate with each other such as via a bus 702”).  Claim 9 is rejected for the same reasons as Claim 1.

As per Claim 17, Claim 17 is a non-transitory computer-readable storage medium claim corresponding to method Claim 1.  The difference is that it recites at least one processor and a non-transitory computer-readable storage medium.  (Guo, Para [0067-0069] discloses:  “Executable Instructions and Machine Storage Medium. The various memories (i.e., 730, 732, 734, and/or memory of the processor(s) 710) and/or storage unit 736 may store one or more sets of instructions and data structures (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein. These instructions (e.g., the instructions 716), when executed by processor(s) 710, cause various operations to implement the disclosed embodiments. As used herein, the terms “machine-storage medium,” “device-storage medium,” “computer-storage medium” mean the same thing and may be used interchangeably in this disclosure. The terms refer to a single or multiple storage devices and/or media (e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions and/or data. The terms shall accordingly be taken to include, but not be limited to, solid-state memories, and optical and magnetic media, including memory internal or external to processors.)”  Claim 17 is rejected for the same reasons as Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Cai et. al. (US 2018/0336488 A1; hereinafter Cai), and Friedman (“Stochastic Gradient Boosting”).
As per Claim 19, Guo teaches wherein the ranking model is obtained by training through following steps: 
generating a training sample set, each training sample in the training sample set comprising a triplet and a click behavior tag, the triplet comprising a user identification, a first entity, and a second entity, and the click behavior tag being used to indicate whether the user clicked on the second entity in a search result obtained by searching the first entity (Guo, Para [0039-0040] discloses:  “In an example embodiment, the curated features 408 are then used to as input to a first machine learning algorithm 410 to train a first machine learned model 412 to generate a probability that the searcher will select the corresponding potential search result. The curated features 408 may also be used as input to a second machine learning algorithm 414 to train a second machine learned model 416 to calculate a probability that a member associated with the corresponding potential search result will respond to a communication from the searcher. It should be noted that while this figure depicts one set of curated features 408 being used as input to both the first machine learning algorithm 410 and the second machine learning algorithm 414, in some example embodiments there may be different features for the different machine learning algorithms.  This training may include providing sample search result labels 418 to the first machine learning algorithm 410. Each of these sample search result labels 418 is a binary variable which indicates whether a searcher selected on the corresponding potential search result in the sample member activity and behavior information 404. Likewise, sample search result labels 420 may be provided to the second machine learning algorithm 414. Each of these sample search result labels 420 is a binary variable which indicates, in a case where a searcher sent an email to a candidate corresponding to the potential search result, whether the candidate replied or not.  Here, Guo discloses generating a training sample set (“train a first machine learned model 412”). Guo also discloses “generate a probability that the searcher will select the corresponding potential search result”.  This implies the use of a data point that consists of the to-be searched entity (Guo’s “Curated features” include “query features” as stated in Guo [0046]: “A query feature is one that is drawn from the query itself, such as in cases where the query identifies a specific attribute of a search result, such as a first name, last name, company, or title”, i.e., a first entity), the “search result” (second entity), and the “searcher” (user). Thus, with these 3 pieces of data, Guo discloses each training sample in the training sample set comprising a triplet, the triplet comprising a user identification, a first entity, and a second entity, as the above information will be “input to a first machine learning algorithm”.  Guo, also discloses “This training may include providing sample search result labels 418 to the first machine learning algorithm 410. Each of these sample search result labels 418 is a binary variable which indicates whether a searcher selected on the corresponding potential search result”, and thus teaches each training sample in the training sample set comprising a click behavior tag (“binary variable which indicates whether a searcher selected on the corresponding potential search result”), the click behavior tag being used to indicate whether the user clicked on the second entity in a search result obtained by searching the first entity)
generating a feature vector of a training sample, for each training sample in the generated training sample set (Guo, Para [0017], discloses:  “In an example embodiment, a feature vector may be created for each potential search result to be evaluated. The details of the feature vector will be described in more detail below. The feature vector is used as input to the first machine learned model and the second machine learned model to generate, for example, the probabilities on the right side of the above equation”.  Here, Guo discloses generating a feature vector (“feature vector may be created”).  While Guo states the feature vector is used on a “learned” model, the features must clearly also be used to train the model, as stated in Guo [0039]:  “In an example embodiment, the curated features 408 are then used to as input to a first machine learning algorithm 410 to train a first machine learned model 412 to generate a probability that the searcher will select the corresponding potential search result”, and thus Guo discloses for each training sample in the generated training sample set.)
inputting the training sample set and the generated feature vector into a pre-established machine learning model (Guo, Para [0017], discloses:  “In an example embodiment, a feature vector may be created for each potential search result to be evaluated. The details of the feature vector will be described in more detail below. The feature vector is used as input to the first machine learned model and the second machine learned model to generate, for example, the probabilities on the right side of the above equation”.  Here, Guo discloses generating a feature vector (“feature vector may be created”).  While Guo states the feature vector is used on a “learned” model, the features must clearly also be used to train the model, as stated in Guo [0039]:  “In an example embodiment, the curated features 408 are then used to as input to a first machine learning algorithm 410 to train a first machine learned model 412 to generate a probability that the searcher will select the corresponding potential search result”, and thus Guo discloses inputting the training sample set and the generated feature vector into a machine learning model)
and generating the ranking model (Guo, Abstract Last Sentence, discloses:  “The outputs of the machine learned models can be combined and used to rank search results for returning to the searcher”), wherein, the feature vector comprises a feature value for indicating at least one of (Guo, Para [0045] Last Sentence discloses: “What follows is a non-exhaustive list of various features that could be included in such feature vector(s)”)
a degree of correlation between the first entity and the second entity in the triplet; 
a degree of interest of the user of the triplet in the second entity in the triplet; 
or a degree of expectation of the user of the triplet for the second entity in the triplet.
(Guo Para [0049] discloses various aspects of a degree of correlation between the first entity (“query”) and the second entity (“result”) in the triplet:  “A query/result feature is one that is drawn from a combination of the query and the candidate result, such as number of terms in the query that match some text in the candidate result; number of terms in the query that match specific text fields in the candidate result; the fraction of terms in the query that match some text in the candidate result; the fraction of terms in the query that match specific text fields in the candidate result; the frequency that terms in the query match some text in the candidate result, the frequency that terms in the query match specific text fields in the candidate result; if the query contains a first name and a last name and the candidate result is an influencer, then whether the candidate results matches the first name and last name; whether a position in the query matches a position in the candidate result; whether a title in the query matches a title in the candidate result; Term-Frequency-Inverse Document Frequency score; BM25F score; relative importance of matched terms with respect to query itself and the fields of the candidate result (e.g., number of matched terms ̂2/(number of terms in the query*number of terms in the field), generated affinity score created by product of query and member embeddings (similarity between search query and candidate result); raw query and candidate result matching features for schools; BM25 for current position summary divided by past position summary; clicks by candidate on advertisements from company employing searcher, if the query is a sample job posting; similarity between fields in the job posting and fields in the candidate result; similarity score between the candidate result and weighted query terms, with the weights learned online; and deep embedding features for title, skill, company, and field of study.”  Guo, Para [0050] discloses various aspects of a degree of interest of the user (“searcher”) of the triplet in the second entity (result”) in the triplet:  “A searcher/result feature is one that is drawn from a combination of the searcher and the candidate result, such as network distance (social network degrees of separation between the searcher and the candidate result), number of common connections, location match, number of matching fields (e.g., current company, past company, school, industry), match score (number of matches squared divided by the product of searcher field size and result field size), recruiter-candidate affinity score (using, e.g., history data for sends and accepts between searcher and candidate result), number of common groups, and company interest score”)
However, Guo fails to teach that the machine learning model is a gradient boosting decision tree model, and training the gradient boosting decision tree model is based on a stochastic gradient descent algorithm; in response to a minimum cross-entropy loss function.
Cai discloses that the machine learning model is a gradient boosting decision tree model, and training the gradient boosting decision tree model is based on a gradient descent algorithm; in response to a minimum cross-entropy loss function.  (Cai, Para [0040], discloses:  “In an example, framework 120, the first layer 122, and/or the second layer 124 can use or be implanted as binary classifiers. In an example, gradient boosted classification tree algorithms with parameter sweeps are used. In some examples, gradient boosted decision trees can provide increased accuracy when classifying relationships. For example, gradient boosted decision trees may perform feature selection and may select a subset of features that are effective for the prediction in order to improve accuracy. Gradient boosted decision trees can attempt to minimize a loss function to minimize a cost (e.g., inaccuracy of the results). The loss function can be a cross entropy loss function, but other approaches may also be used. Other approaches can be used and may have their own advantages or drawbacks. In an example, random forests may be less accurate or take a longer time to converge on an accurate solution than gradient boosted decision trees.”  Here, Cai discloses gradient boosting decision tree model (“In an example, gradient boosted classification tree algorithms with parameter sweeps are used.”).  Cai also discloses in response to a minimum cross-entropy loss function (“Gradient boosted decision trees can attempt to minimize a loss function to minimize a cost (e.g., inaccuracy of the results). The loss function can be a cross entropy loss function”).  This also discloses training the gradient boosting decision tree model is based on a gradient descent algorithm, as Cai describes gradient boosting decision tree as performing “minimize a loss function”, which is what is done by a gradient descent algorithm.  In fact, a boosting algorithm is essentially an iterative functional gradient descent algorithm.)
 Guo and Cai are analogous art because they are both in the field of endeavor of search technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the personalized search of Guo, with the gradient boosted decision tree of Cai. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase accuracy (Cai, Para [0040]: “In some examples, gradient boosted decision trees can provide increased accuracy when classifying relationships”)
The combination of Guo, and Cai thus far fails to teach that the gradient descent algorithm is a stochastic gradient descent algorithm.
Friedman teaches that the gradient descent algorithm is a stochastic gradient descent algorithm.  (Friedman, Abstract, discloses:  “Specifically at each iteration a subsample of training data is drawn at random (without replacement) from the full training data set. This randomly selected subsample is then used in place of the full sample to fit the base learner and compute the model update for the current iteration.”  As stated above, a boosting algorithm is essentially an iterative functional gradient descent algorithm.  Friedman here discloses “stochastic gradient boosting”, and thus a stochastic gradient descent algorithm.
Friedman and the combination of Guo and Cai are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the personalized search with gradient boosting of the combination of Guo and Cai, with the stochastic iterations of Friedman. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase efficiency (Friedman, Abstract: “It is shown that both the approximation accuracy and execution speed of gradient boosting can be substantially improved by incorporating randomization into the procedure.”)

As per Claim 6, the combination of Guo, Cai, and Friedman teaches the method according to claim 19.  Guo teaches wherein a component for indicating the degree of correlation between the first entity and the second entity in the triplet comprises at least one of:
a degree of correlation of the first entity and the second entity in the triplet in a preset knowledge graph; 
a degree of co-occurrence of the first entity and the second entity in the triplet in a search session history; 
a degree of co-occurrence of the first entity and the second entity in the triplet in a preset corpus; 
or a subject similarity between the first entity and the second entity in the triplet.
(Guo, Para [0049], discloses:  “A query/result feature is one that is drawn from a combination of the query and the candidate result, such as number of terms in the query that match some text in the candidate result; number of terms in the query that match specific text fields in the candidate result; the fraction of terms in the query that match some text in the candidate result; the fraction of terms in the query that match specific text fields in the candidate result; the frequency that terms in the query match some text in the candidate result, the frequency that terms in the query match specific text fields in the candidate result; if the query contains a first name and a last name and the candidate result is an influencer, then whether the candidate results matches the first name and last name; whether a position in the query matches a position in the candidate result; whether a title in the query matches a title in the candidate result; Term-Frequency-Inverse Document Frequency score; BM25F score; relative importance of matched terms with respect to query itself and the fields of the candidate result (e.g., number of matched terms ̂2/(number of terms in the query*number of terms in the field), generated affinity score created by product of query and member embeddings (similarity between search query and candidate result); raw query and candidate result matching features for schools; BM25 for current position summary divided by past position summary; clicks by candidate on advertisements from company employing searcher, if the query is a sample job posting; similarity between fields in the job posting and fields in the candidate result; similarity score between the candidate result and weighted query terms, with the weights learned online; and deep embedding features for title, skill, company, and field of study.” Here, Guo discloses degree of correlation between the first entity (query) and the second entity (result).  Guo discloses a subject similarity between the first entity and the second entity in the triplet (“generated affinity score created by product of query and member embeddings (similarity between search query and candidate result))”).

As per Claim 7, the combination of Guo, Cai, and Friedman teaches the method according to claim 19.  Guo teaches wherein the feature value for indicating the degree of interest of the user of the triplet in the second entity in the triplet comprises at least one of:
a click rate of the second entity in the triplet; 
a click rate of a subject category to which the second entity belongs in a preset classification table;
or a semantic similarity between the first entity and the second entity in the triplet. (Guo, Para [0050], discloses:  “A searcher/result feature is one that is drawn from a combination of the searcher and the candidate result, such as network distance (social network degrees of separation between the searcher and the candidate result), number of common connections, location match, number of matching fields (e.g., current company, past company, school, industry), match score (number of matches squared divided by the product of searcher field size and result field size), recruiter-candidate affinity score (using, e.g., history data for sends and accepts between searcher and candidate result), number of common groups, and company interest score.” Here, Guo discloses degree of interest of the user (searcher) in the second entity (result).  Guo discloses a click rate of the second entity in the triplet (“history data for sends and accepts between searcher and candidate result”), wherein “accepts” are achieved via clicks.)

As per Claim 8, the combination of Guo, Cai, and Friedman teaches the method according to claim 1.  Guo teaches wherein the feature value for indicating the degree of expectation of the user of the triplet for the second entity in the triplet comprises at least one of:
a familiarity of relationship of the user and/or the first entity to the second entity determined based on historical click data of the user in the triplet; 
a degree of surprise of the second entity relative to the user and/or the first entity in the triplet; 
or a click diversity of the first entity in the triplet. 
(Guo, Para [0050], discloses:  “A searcher/result feature is one that is drawn from a combination of the searcher and the candidate result, such as network distance (social network degrees of separation between the searcher and the candidate result), number of common connections, location match, number of matching fields (e.g., current company, past company, school, industry), match score (number of matches squared divided by the product of searcher field size and result field size), recruiter-candidate affinity score (using, e.g., history data for sends and accepts between searcher and candidate result), number of common groups, and company interest score.” Here, Guo discloses a familiarity of relationship of the user and/or the first entity (searcher) to the second entity (result) determined based on historical click data of the user in the triplet (“history data for sends and accepts between searcher and candidate result”), wherein “accepts” are achieved via clicks.)

As per Claim 14, Claim 14 is an apparatus claim corresponding to method Claim 6.  The difference is that it recites a memory and at least one processor.  Claim 14 is rejected for the same reasons as Claim 6.

As per Claim 15, Claim 15 is an apparatus claim corresponding to method Claim 7.  The difference is that it recites a memory and at least one processor.  Claim 15 is rejected for the same reasons as Claim 7.

As per Claim 16, Claim 16 is an apparatus claim corresponding to method Claim 8.  The difference is that it recites a memory and at least one processor.  Claim 16 is rejected for the same reasons as Claim 8.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Hewavitharana et. al. (US 2018/0068031 A1; hereinafter Hewavitharana).
As per Claim 2, Guo teaches the method according to claim 1.  However, Guo does not teach wherein the acquiring a candidate entity set associated with a to-be-searched entity further comprises:
adding a candidate entity to the candidate entity set, in response to an existence of an association between the candidate entity and the to-be-searched entity in a preset knowledge graph.
Hewavitharana teaches wherein the acquiring a candidate entity set associated with a to-be-searched entity (Hewavitharana, Para [0098], discloses: “In the present approach, several synergistic components are utilized together. First, AI is used to enhance an initial query (e.g. text, voice, image, and video) understanding and product understanding. Second, deep learning is applied to user search intent to operations such as product matching, relevance ranking/filtration, and final re-ranking”.  Here, Hewavitharana discloses for a to-be-searched entity (“an initial query”), acquiring a candidate entity set (“product matching, relevance ranking/filtration, and final re-ranking”)) further comprises:
adding a candidate entity to the candidate entity set, in response to an existence of an association between the candidate entity and the to-be-searched entity in a preset knowledge graph (Hewavitharana, Para [0133-0134], discloses:  “FIG. 12 is an illustration depicting one example embodiment of a knowledge graph 1200. In this example embodiment, a user searches for “Air Jordan's.” Using the knowledge graph 1200, the artificial intelligence framework 144 determines that “Air Jordan's are a product line of Men's Athletic shoes, by searching for a node in the knowledge graph 1200 that includes the term “Air Jordan” and traversing the knowledge graph 1200 towards a root node. In this example embodiment, the knowledge graph 1200 includes various brands, colors, gender's, etc. Accordingly, as a user searches for items using specific terms, the artificial intelligence framework 144 generates indicators that can be used in the structured query that were not identified by terms in a query generated by the user. In this example, the user may not have indicated that “Air Jordan's” were a product line, or that they were even shoes. Using the knowledge graph 1200, the artificial intelligence framework 144 is able to determine additional indicators of an item the user is searching for without the user having to explicitly identify the indicators”.  Here, Hewavitharana discloses, in a preset knowledge graph (“knowledge graph 1200”), existence of an association between the candidate entity (shoe of one of another of “various brands, colors, gender's, etc”) and the to-be-searched entity (“Air Jordan”)).  Hewavitharana also discloses in response, adding a candidate entity to the candidate entity set, as Hewavitharana states: “the artificial intelligence framework 144 generates indicators that can be used in the structured query that were not identified by terms in a query generated by the user”.  If the candidate entity is added to the query, then the query results will also produce this candidate entity.  Therefore, the candidate entity set, which comprises the query results, has now has the candidate entity added, as a result of the relationship with the to-be-searched entity in the knowledge graph.)
Hewavitharana and Guo are analogous art because they are both in the field of endeavor of search technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the personalized search of Guo, with the knowledge graph enhanced search of Hewavitharana. The modification would have been obvious because one of ordinary skill in the art would be motivated to save time (Hewavitharana, Para [0002], [0004]: “Traditional searching is impersonal. One cannot speak to a traditional browsing engine in normal language. Conventional searching is time consuming, there is too much selection and much time can be wasted browsing pages of results…Thus, as described herein, a system is disclosed to balance implicit and explicit indicators to determine actual user intent. The user experience thus provided is inspiring, intuitive, and unique and can be focused on the usage and behavioral patterns of certain age groups, such as millennials, for example.)

As per Claim 10, Claim 10 is an apparatus claim corresponding to method Claim 2.  The difference is that it recites a memory and at least one processor.  (Guo, Para [0061] discloses:  “The machine 700 may include processors 710, memory 730, and I/O components 750, which may be configured to communicate with each other such as via a bus 702”).  Claim 10 is rejected for the same reasons as Claim 2.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Kohlmeier et. al. (US 2015/0100562 A1; hereinafter Kohlmeier).
As per Claim 3, Guo teaches the method according to claim 1.  However, Guo does not teach wherein the acquiring a candidate entity set associated with a to-be-searched entity further comprises:
adding a candidate entity to the candidate entity set, in response to a number of co- occurrences of the candidate entity and the to-be-searched entity in a search session history exceeding a preset first threshold.
Kohlmeier teaches wherein the acquiring a candidate entity set associated with a to-be-searched entity (Kohlmeier, Para [0004], discloses: “Given a request for information about a topic from within an application for creating or consuming content, one or more queries to search services may be formulated for the application for creating or consuming content without requiring entry of a search query directly by a user. Moreover, techniques and systems may leverage the context of the content the user is consuming or authoring, as well as user, device, and application metadata, to construct the queries and to organize and filter the results into relevant contextual insights”.  Here, Kohlmeier discloses for a to-be-searched entity (“one or more queries”), acquiring a candidate entity set (“organize and filter the results”)) further comprises:
adding a candidate entity to the candidate entity set, in response to a number of co- occurrences of the candidate entity and the to-be-searched entity in a search session history exceeding a preset first threshold (Kohlmeier, Para [0072], discloses:  “Candidate terms may be selected by the context analysis engine on the basis of prior user internet searches. The historical record of these searches may generate or predict candidate query terms. Similarly, internet browser cookies or browser history of websites visited may be used to discern user interests which may predict or refine candidate terms. Candidate terms generated may be ranked or refined using similar techniques to those described above with respect to historical foci of attention terms”.  Here, Kohlmeier discloses adding a candidate entity to the candidate entity set (“Candidate terms may be selected”, and a term itself may be an entity that is returned by the query) in response to a number of co- occurrences of the candidate entity and the to-be-searched entity in a search session history (“by the context analysis engine on the basis of prior user internet searches. The historical record of these searches may generate or predict candidate query terms”.  Note that “context analysis” analyzes co-occurrences, as it derives meaning from surrounding words). Kohlmeier discloses that this is exceeding a preset first threshold, as they state “Candidate terms generated may be ranked or refined using similar techniques to those described above with respect to historical foci of attention terms”, and Kohlmeier [0091] states:  “For example, in a given search, if the first three search results are ranked at the top because they have a high ranking score, but the next seven search results form a group having a low ranking score, the first group of three results may be highly relevant to the focus of attention and context. Here, a result threshold may exist beyond which results may either be truncated or presented differently to the user, for example in an interface displaying a different mode of operation”.  Here, Kohlmeier describes exceeding a preset first threshold.)
Kohlmeier and Guo are analogous art because they are both in the field of endeavor of search technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the personalized search of Guo, with the search history enhanced search of Kohlmeier. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase productivity (Kohlmeier, Para [0015]: “Advantageously, the techniques and systems described herein may improve a user's workflow and/or productivity while consuming or authoring content in an application for creating or consuming content. When a user wants to research a topic while in the application for creating or consuming content, the user does not need to move to a separate application to conduct a search. The techniques enable a user to immerse themselves in a topic without having to leave the application. In addition, context within (or accessible) by the application for creating or consuming content can be used to provide relevant results and may reduce the number of times a user may narrow or modify a search query to achieve a relevant result.”)

As per Claim 4, the combination of Guo and Kohlmeier teaches the method according to claim 3.  Kohlmeier teaches wherein the acquiring a candidate entity set associated with a to-be-searched entity further comprises
(Kohlmeier, Para [0058-0060] discloses:  “Here, context analysis is a technique by which a query to a search service (e.g., one or more of search services 120) may be refined to become more relevant to a particular user. Various forms of context may be analyzed, including, for example: the content of the article, document, e-book, or other electronic content a user is reading or manipulating (including techniques by which to analyze content for its contextual relationship to the focus of attention); application and device properties; and metadata associated with the client device user's identity, locality, environment, language, privacy settings, search history, interests, or access to computing resources. The use of these various forms of context with respect to query refinement will now be discussed. The content of the article, document, e-book, or other electronic content with which a user is interacting is one possible aspect of the "context" that may refine a search query. For example, a user who selected "Russian Federation" as a focus of attention may be interested in different information about Russia when reading an article about the Syrian civil war than when reading an article about the Olympics. If context analysis of the article content were performed in this example, the query terms might be modified from "Russian Federation" (the user-indicated focus) to "Russian Federation involvement in Syrian civil war" or "Russian Federation 2014 Sochi Olympics," respectively. The electronic content surrounding the focus of attention may undergo context analysis to determine query terms in one or more of a variety of ways. In some cases, the entire document, article, or e-book may be analyzed for context to determine query terms. In some cases, the electronic content undergoing context analysis may be less than the entire document, article, or e-book. The amount and type of surrounding content analyzed for candidate context terms may vary according to application, content type, and other factors.”  Here, Kohlmeier discloses determining an entity having a co-occurrence relationship as a co-occurrence candidate entity (“context analysis to determine query terms”) with the to-be-searched entity (“focus of attention”).  Kohlmeier also discloses in a preset corpus, as a corpus may simply be defined as “a collection of written texts”, and Kohlmeier recites “In some cases, the entire document, article, or e-book may be analyzed for context to determine query terms”.  A “collection” mathematically may have one element, but also a book such as an “e-book” may comprise multiple articles or chapters, and thus be a “collection of written texts”, and thus a preset corpus.)
and adding a co-occurrence candidate entity having a degree of correlation with the to-be- searched entity exceeding a preset second threshold to the candidate entity set. (Kohlmeier, Para [0065-0066] discloses:  “Distance between the candidate context term and the focus of attention may also be considered in context analysis. Distance may be determined by the number of words or terms interceding between the candidate context term and a focus of attention. In some implementations, the relevance of a candidate context term with reference to focus of attention terms may be determined with respect to anchor text available from an online knowledge-base. Statistical measurements of the occurrence frequencies of terms in anchor texts may indicate whether candidate terms and focus of attention terms are likely to be related, or whether the juxtaposition of the terms is random. For example, highly entropic relationship values between the candidate context term and the focus of attention term(s) in anchor text may signify that the candidate context term is a poor choice for a query term.”  Here, Kohlmeier discloses having a degree of correlation exceeding a preset second threshold, as Kohlmeier states “Statistical measurements of the occurrence frequencies of terms in anchor texts may indicate whether candidate terms and focus of attention terms are likely to be related, or whether the juxtaposition of the terms is random”.  Here, Kohlmeier discloses “statistical measurements” of if the terms are “likely to be related”, which is a degree of correlation.  Here it is implied that terms are added if their correlation is exceeding a preset second threshold.  Kohlmeier also discloses adding a co-occurrence candidate entity to the candidate entity set (“determine query terms”, and a term itself may be an entity that is returned by the query) as above in Para [0060]: “The electronic content surrounding the focus of attention may undergo context analysis to determine query terms in one or more of a variety of ways”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kohlmeier and Guo for at least the reasons recited in claim 3.

As per Claim 11, Claim 11 is an apparatus claim corresponding to method Claim 3.  The difference is that it recites a memory and at least one processor.  (Guo, Para [0061] discloses:  “The machine 700 may include processors 710, memory 730, and I/O components 750, which may be configured to communicate with each other such as via a bus 702”). Claim 11 is rejected for the same reasons as Claim 3.

As per Claim 12, Claim 12 is an apparatus claim corresponding to method Claim 4.  The difference is that it recites a memory and at least one processor. Claim 12 is rejected for the same reasons as Claim 4.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Anderson et. al. (US 2008/0281808 A1; hereinafter Anderson).
As per Claim 18, Guo teaches the method according to claim 1.  Guo teaches wherein the ranking model analyzes various historical behavior data of each user for each candidate entity, to [classify] rank each candidate entity in the candidate entity set into classes comprising a strong correlation, a medium- strong correlation, a medium correlation, a medium-weak correlation, a weak correlation, and no correlation according to the degree of correlation between each candidate entity and the to-be-searched entity.  (Guo, Para [0047], discloses:  “A result feature is one that is drawn from the candidate result itself, such as industry, whether the candidate is considered an open candidate, a job seeker score for the candidate, a number of endorsers of the candidate query/result features, whether the candidate is an influencer, a profile quality score, whether a position or education field is empty, a number of current positions/previous positions, and educations in the search result, a communication delivery score (indicating general willingness to receive communications, as self-reported by members), a quality member score (score calculated by computing how complete a member profile is), a member engagement score, a historical click through rate for the search result from all recruiters, a historical action rate (e.g., number of all actions taken on the result divided by number of impressions of the result in the last three months), number of communications received, number of communications accepted, a decision maker score, the amount of time since the candidate indicated he or she is an open candidate, and whether the candidate has applied for a job.”  Here, Guo discloses the ranking model analyzes various historical behavior data of each user for each candidate entity (“a historical click through rate for the search result from all recruiters”). 
However, Guo does not teach to classify each candidate entity in the candidate entity set into classes comprising a strong correlation, a medium-strong correlation, a medium correlation, a medium-weak correlation, a weak correlation, and no correlation according to the degree of correlation between each candidate entity and the to-be-searched entity.
Anderson teaches to classify each candidate entity in the candidate entity set into classes comprising a strong correlation, a medium-strong correlation, a medium correlation, a medium-weak correlation, a weak correlation, and no correlation according to the degree of correlation between each candidate entity and the to-be-searched entity.  (Anderson, Para [0033-0034], discloses:  “The input to the relevance classifier module includes the relevance factors described above provided for a given search result. The relevance factors of those search results having explicit feedback may be used to teach or train the relevance classifier module as to how to classify search results having no explicit feedback. For example, if for a given search result was explicitly classified by a user as "Accepted" via a rating system to which the user responded, then the user behaviors exhibited by the user for that search result may be deemed to be associated with an acceptable search result. For example, if a user selected for viewing a given search result, dwelled on the result for a given time period, printed content from the result, followed by providing explicit feedback that the search result was acceptable, then the relevance classifier module may classify other search results as acceptable (judgment of "Accept") when similar user behavior is exhibited, but for which no explicit feedback is provided.  Similarly, user behavior (in terms of relevance factors) associated with a search result explicitly classified as "unacceptable" may be used to teach the relevance classifier module how to classify subsequent search results as unacceptable where no explicit feedback is available. In effect, user behavior profiles (combinations and values of relevance factors) may be created by the relevance classifier module for acceptable, unacceptable and partially acceptable search results based on different combinations and values of relevance factors associated with search results having explicit feedback.”)  Here, Anderson discloses classifying search results into categories “acceptable” and “unacceptable” based on user behavior.  “Unacceptable” may comprise “no correlation”.)
One of ordinary skill in the art will appreciate that with the continuous value (click through rate) of Guo, which spans the real numbers from 0 to 1 and is based on user behavior, combined with the concept of qualitative categories of Anderson based on user behavior, one could arrive at a system with any of a larger number of qualitative categories spanning the range of the click through rate, for example, the 6 categories “strong correlation, a medium-strong correlation, a medium correlation, a medium-weak correlation, a weak correlation, and no correlation”.
Guo and Anderson are analogous art because they are both in the field of endeavor of search results.
It would have been obvious before the effective filing date to combine the teachings of Guo and Anderson.  One of ordinary skill in the art would be motivated to do so in order to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhole et. al. (US 10,296,540 B1) discloses, in Col 2 Lines 4-51, ranking results of an image query based on historical user behavior
de Almeida Forjaz de Lacerda et. al. (US 2017/0357650 A1) discloses, in Para [0032-0035], re-ranking search results based on a user’s browser history and/or search engagement
Sun (US 2015/0379135 A1) discloses, in Para [0009], personalized search ranking based on user participation
Yang (US 2014/0250115 A1) discloses, in Para [0012], re-ranking search results
Fatzinger (US 2019/0286676 A1) discloses, in Para [0061], ranking results based on user preference
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN J LO/Supervisory Patent Examiner, Art Unit 2126